 

Exhibit 10.20

 

[tv527742_ex10-20img1.jpg]

 

Phibro ANIMAL HEALTH CORPORATION November 3, 2006 Dear Thomas: On behalf of
Gerald K. Carlson, Chief Executive Officer, I am pleased to present an offer of
employment to you with Phibro Animal Health Corporation as Senior Vice
President, General Counsel and Corporate Secretary reporting to Mr. Carlson. The
offer to you is as follows: Start Date November 15, 2006 Base Salary and
Compensation You will be paid an annual base salary of $245,000 less applicable
deductions as required by law, payable on the 15th and last business day of each
month. Your base salary is subject to periodic review as per Company policy. You
are eligible to participate in the Phibro Animal Health Corporate Incentive
Plan. Your target bonus will be 30% of your base salary. For the current fiscal
year ending June 30, 2007, you are guaranteed to receive an award that shall be
no less than target. The award will be pro-rated based on your start date and
payable on or about September 30, 2007 and is conditional upon your continuing
employment through that date. In addition, you will be paid a sign-on bonus of
$20,000, payable on January 2, 2007. You will be provided with a vehicle for
your business and personal use paid for by Phibro Animal Health pursuant to the
Company Fleet Policy. Alternatively, you may opt to receive a car allowance of
$750 per month. The Company will pay, or reimburse you for, professional fees
and expenses incurred in connection with the performance of your duties,
including licensing fees for New York and New Jersey, memberships in
professional associations, legal reference materials and publications,
continuing legal education courses, and attendance at legal/professional
conferences. 65 Challenger Road, Third Floor, Ridgefield Park, NJ 07660 •
201-329-7300 • Fax: 201-329-7399

 



 

 

 

[tv527742_ex10-20img2.jpg] 

Phibro Animal Health Corporation T. Dagger November 3, 2006 Page 2 of 4 Benefit
Plans You will be eligible to participate in the Company’s Benefit Plans, which
include Health, Dental, Life and Disability Insurance after a 30 day waiting
period. You will be eligible to participate in the Company 401(k) Savings and
Retirement Plan after six months of employment and will receive Company matches
and profit sharing contributions after one year of employment. You are also
eligible to participate in the Company’s defined benefit pension plan and any
other plans, programs, perks or benefits that the Company maintains for, or
offers to, its executive employees. Participation in these plans is subject to
the terms and conditions of the plans and they are subject to change at any time
at the sole discretion of the Company. Vacation You will be entitled to four
weeks of vacation per calendar year. Severance If your employment by the Company
(or its successor(s) is (i) involuntarily terminated without cause, or (ii)
terminated by you for Good Reason (as defined below), within one year after a
Change in Control (as defined below), then the Company shall pay to you, within
ten (10) days following the effective date of your termination or on the actual
date of the Change in Control whichever comes later, as a payment for services
previously rendered, one hundred percent (100%) of your annual base salary in
effect immediately prior to the date of termination. If a Change in Control
occurs after your first year of employment, the Company shall pay you seventy
five percent (75%) of such annual base salary. “Change in Control” will have the
meaning set forth in the Appendix A. The term "Good Reason” shall mean a breach
of this offer letter by the Company, a change in your title or reporting
relationships, diminution of your responsibilities or authority, reduction in
your compensation or other benefits, or required relocation that is further in
commuting time from your current home than your initial work location in
Ridgefield Park, New Jersey. You will be entitled to receive the higher of (i)
any severance pay payable during a Change in Control pursuant to any Company
severance policy then in effect and (ii) the amounts set forth above. Payment of
any severance is contingent upon your execution of an Agreement and General
Release. Background Check and Substance Abuse Screen This employment offer is
contingent upon a clearance of criminal, credit and motor vehicle background
checks as well as a substance abuse screen under the Company’s Drug and Alcohol
Testing Policy. Accompanying this offer are a list of substance abuse laboratory
sites and the appropriate paperwork for your test. Please make arrangements
immediately to complete this mandatory testing. Upon clearance, I will contact
you to finalize your start date.

 



 

 

 

[tv527742_ex10-20img3.jpg]

 

Phibro Animal Health Corporation T. Dagger November 3, 2006 Page 3 of 4
Employment-At-Will Your employment with the Company will be for a minimum term
of one year. Notwithstanding anything herein to the contrary, after such
one-year period:(i) your employment status with the Company will be that of an
at-will employee, (ii) nothing in this offer of employment at-will shall be
deemed to create a contract of employment, and (iii) this offer of employment is
not for a fixed duration and may be terminated at any time by either you or the
Company with or without cause. Thomas, on behalf of the entire Phibro Animal
Health Corporation’s management team I would like to welcome you to the Company.
We are confident that you will be a valuable member of our team and look forward
to your contributions. Please return a signed copy of this letter. Please feel
free to call me at (201) 329-7324 if you have any questions regarding your
employment with Phibro Animal Health Corporation. Sincerely, Daniel A. Welch
Senior Vice President, Human Resources Offer Accepted: Thomas G. Dagger Date cc:
Gerald K. Carlson

 



 

 

 

[tv527742_ex10-20img4.jpg]

 

Phibro Animal Health Corporation T. Dagger November 3, 2006 Page 4 of 4 APPENDIX
A The term "Change in Control" shall mean: The sale, lease, conveyance,
liquidation or other disposition of all or substantially all of the Company's
assets as an entirety or substantially as an entirety to any person, entity or
group of persons acting in concert; or Any transaction or series of related
transactions (as a result of a tender offer, merger, consolidation or otherwise)
that results in any Person (as defined in Section 13(8)(E) under the Securities
Exchange Act of 1934) becoming the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934), directly or indirectly, of more than
50% of the aggregate voting power of all classes of common equity securities of
the Company, except if such Person is (A) a subsidiary of the Company, (B) an
employee stock ownership plan for employees of the Company, or (C) a company
formed to hold the Company's common equity securities and whose shareholders
constituted, at the time such company became such holding company, substantially
all the equity owners or shareholders of the Company.

 



 

 